Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.
Response to Amendment
The amendment to the claims filed on 08/03/2022 does not comply with the requirements of 37 CFR 1.121(c) because claims 2 and 11 are missing the proper status identifier of (Currently Amended).  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Since the reply filed on 08/03/2022 appears to be bona fide, the claims will be entered, but future submissions must be in compliance with 37 CFR 1.121. 
Response to Arguments
Applicant’s amendment to independent claims 1 and 10 is sufficient to overcome the previous 35 USC § 103 rejection recited in the Final Office Action mailed 03/03/2022.
Applicant’s arguments, see Remarks on Page 1, filed 08/03/2022, with respect to the rejection under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of the following prior art of the record: Bell et al. (U.S. Patent No. 5317820), Romo et al. (US 20170165095 A1), and Bussell et al. (U.S. Patent No. 5759168), and Hassel (U.S. Patent Pub. No. 20170196720).
Applicant makes the argument that “Romo teaches against a portion of the first riser extending partially across an anterior portion of a leg by specifically teaches against medial or lateral struts transitioning to an anterior component of the orthosis” (Remarks, Page 2, lines 4-10).
In response to Applicant’s argument (Remarks, Page 2, lines 4-10), Romo is applied to teach the lateral and medial first coupler 89a, 91a of the first and second risers 89,91 each twist counterclockwise (Paragraph 139). The first riser extending partially across an anterior portion of a leg is disclosed by Bell, wherein the first riser 52 of Bell extends about the front of the lateral malleolus 86 and upwardly along lateral and anterior aspects of the user’s ankle and leg (Col. 7, lines 6-14 and Figured 4, 7).
Applicant makes the argument that “Bell teaches the structural member 44 is fabricated from a semi-rigid plastic possessing sufficient resiliency and the pliable nature of leather material preferably utilized to fabricate the boot 60 allows the lateral and medial struts 52, 54 to be manipulated to the proper orientation despite being attached to the outer surfaces of the lateral and medial side portions 66. 68." Column 7, lines 50-55. Accordingly, Bell et al. teaches specifically away from rigid struts constructed of carbon fiber. Indeed, Applicant respectfully submits that constructing the device of Bell et al. with lateral and medial struts 52. 54 out of carbon fiber would defeat the claimed operation of the Bell et al. device, reducing the capability to be manipulated via the upper and lower straps to their desired orientations relative to the lateral malleolus 86 and medial malleolus 88. Additionally, constructing of the struts of Bell et al. in carbon fiber would also hinder the ability of the pliable leather material of Bell et al. to manipulate the lateral and medial struts to the proper orientations taught by Bell” (Remarks, Page 2, Paragraph 2 and Page 3, Paragraph 1).
In response to Applicant’s argument (Remarks, Page 2, Paragraph 2 and Page 3, Paragraph 1), the new prior art, Hassel (U.S. Patent Pub. No. 20170196720), applied in the rejection below teaches (Paragraph 68) flexible/resilient semi-rigid first and second couplers and risers are formed from resin or epoxy present in carbon fiber weave Thereby, modifying the resilient semi-rigid plastic of Bell for the resilient semi-rigid carbon fiber weave of Hassel, would not destroy the operability and functionality of Bell, as the material a resilient semi-rigid property is still maintained with the advantage of increased strength to weight ratios provided by carbon fiber (Paragraph 68).
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, lines 20-21, rephrase “orientation. (f)” to read --orientation; and (f)--.
In claim 1, line 25, rephrase “a leg” to read --the leg--.
Appropriate correction is required.
Claim Interpretation
The phrase “counterclockwise twist” in claims 1 and 10 is interpreted as a direction the outer surface of the first and second couplers and risers, that faces away from a user’s leg, is rotated with respect to a longitudinal axis of the foot section in an aerial view as shown in Modified Figure 1 below.

    PNG
    media_image1.png
    754
    939
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (U.S. Patent No. 5317820) in view of Romo et al. (US 20170165095 A1) and in further view of Hassel (U.S. Patent Pub. No. 20170196720). 
Regarding claim 1, Bell discloses an orthosis 44 (Col. 5, lines 20-37 and Figure 4, brace member 44 with base 46 and lateral and medial struts 52,54 for stabilizing ankle and foot) for stabilizing an ankle and a foot having metatarsals, the orthosis 44 comprising: (a) a resilient orthosis (Col. 7, lines 44-47, The structural member 44 is preferably fabricated from a semi-rigid, plastic material possessing sufficient resiliency) comprising: (i) a foot section 46 configured to extend to at least the metatarsals (Col. 7, lines 59-61, brace member 44 is attached to the toe portion 18 of the top surface 14): (ii) a first riser 52: (iii) a first coupler (Figure 4, proximal end of lateral strut 52 attached to the lateral side of the foot base 46) coupling the first riser 52 to the foot section 46: (iv) a second riser 54: (v) a second coupler (Figure 4, proximal end of medial strut 54 attached to the medial side of the foot base 46) coupling the second riser 54 to the foot section 46: (b) wherein the first coupler is constructed of a material (Col. 7, lines 44-47, The first coupler of the structural member 44 is fabricated from a semi-rigid, plastic material possessing sufficient resiliency to provide a predetermined orientation) sufficient to bias the orthosis 44 toward a predetermined orientation; (c) wherein the first coupler is constructed of a material sufficient to increase the bias of the orthosis 44 toward the predetermined orientation the more the first riser 52 is forced away from the predetermined orientation (Col. 7, lines 44-47, The first coupler of the structural member 44 is fabricated from a semi-rigid, plastic material possessing sufficient resiliency to provide a predetermined orientation, wherein the resiliency allows for increased bias the more the riser is forced away from its predetermined position): (d) wherein the second coupler 54  is constructed of a material (Col. 7, lines 44-47, The second coupler of the structural member 44 is fabricated from a semi-rigid, plastic material possessing sufficient resiliency to provide a predetermined orientation) sufficient to bias the orthosis 44 toward the predetermined orientation; and (e) wherein the second coupler is constructed of a material sufficient to increase the bias of the orthosis 44 toward the predetermined orientation the more the second riser 54 is forced away from the predetermined orientation (Col. 7, lines 44-47, The second coupler of the structural member 44 is fabricated from a semi-rigid, plastic material possessing sufficient resiliency to provide a predetermined orientation, wherein the resiliency allows for increased bias the more the riser is forced away from its predetermined position); and (f) wherein at least the portion of the first riser 52 and at least the portion of the second riser 54 are configured to extend in at least a partial double helical orientation around a leg (Bell, Col. 7, lines 6-14 and Figures 4 and 7, the lateral strut 52 is formed and oriented on the lateral edge 48 of the base portion 46 so as to extend about the front of the lateral malleolus 86 of the ankle and upwardly along the lateral and frontal aspects of the ankle. Additionally, the medial strut 54 is formed and oriented on the medial edge 50 of the base portion 46 so as to extend behind the medial malleolus 88 of the ankle and upwardly along the medial aspect of the ankle. Overall, there is a double helical orientation of the struts 52,54) positioned in the orthosis 44 such that at least a portion of the first riser 52 extends at least partially across an anterior portion (Col. 7, lines 6-14 and Figured 4, 7, the lateral strut 52 extends about the front of the lateral malleolus 86 and upwardly along lateral and anterior aspects of the user’s ankle and leg) of the leg positioned in the orthosis 44.
However, Bell fails to explicitly disclose wherein the first coupler twists counterclockwise; wherein the second coupler twists counterclockwise. 
An embodiment of Figure 10 of Romo teaches an analogous orthosis 83 (Paragraph 137 and Figures 10-11) wherein the analogous first coupler 89a (Paragraph 139 and Figures 10-11, connecting portions 89a of lateral strut 89 to the footplate 85) twists counterclockwise (Paragraph 139, connecting portions 89a of the lateral strut 89 can be generally in line with a line of progression while the longitudinal axis of the footplate 85 is externally rotated relative to the line of progression, thereby providing a counterclockwise twist of the connecting portion 89a. This provides the same counterclockwise twist as seen in Modified Figure 1 above of the present invention); wherein the analogous second coupler 91a (Paragraph 139 and Figures 10-11, connecting portions 91a of medial strut 91 to the footplate 85) twists counterclockwise (Paragraph 139, connecting portions 91a of the medial struts 91 can be generally in line with a line of progression while the longitudinal axis of the footplate 85 is externally rotated relative to the line of progression, thereby providing a counterclockwise twist of the connecting portion 91a. This provides the same counterclockwise twist as seen in Modified Figure 1 above of the present invention). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify an orientation of the first and second coupler with respect to the foot section of Bell, so that the first and second coupler twist counterclockwise (see Modified Figure 2 below), as taught by the embodiment of Figure 10 of Romo, in order to provide an improved orthosis with an enhanced first and second coupler orientation with slight degrees of counterclockwise rotation so as to advantageously encourage users to walk normally or into a corrected line of progression as compared to forcing the user's foot to unnaturally point straight forward (Figure 10 of Romo, Paragraph 139).

    PNG
    media_image2.png
    529
    740
    media_image2.png
    Greyscale


	However, the combination of Bell in view of Romo fails to explicitly disclose the first coupler, second coupler, first riser, and second riser are constructed of carbon fiber in manner.  
	Hassel teaches an analogous orthosis 200 (Paragraph 63 and Figure 2A, outer AFO brace 200) with the analogous first and second couplers (Paragraph 63 and Figure 2A, proximal end of lateral and medial struts 202 attached to the lateral and medial side of the foot plate 208) and analogous riser 202 (Paragraph 63 and Figure 2A, lateral and medial struts 202) are constructed of carbon fiber in manner (Paragraphs 63, 68, and Figure 2A, outer brace 200 may be manufactured entirely or partially from carbon fiber which provides excellent resiliency/flexibility and strength to weight ratios. In particular, the outer brace 200 may be manufactured from sheets or rolls of pre-impregnated carbon fiber, i.e., resin or epoxy is present in the carbon fiber weave). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the resilient semi-rigid plastic material of the first and second couplers and risers of Bell in view of Romo, so that they are made in a resilient semi-rigid carbon fiber manner, as taught by Hassel, in order to provide an improved orthosis with enhanced couplers and risers that maintain their semi-rigid resilient properties while providing increased strength to weight ratios (Hassel, Paragraph 68).
Regarding claim 2, the combination of Bell in view of the embodiment of Figure 10 of Romo in view of Hassel discloses the invention as described above and further discloses a cuff 60,74,76 (Bell, Col. 7, lines 49-55, boot 60 and straps 74,76 coupled to structural member 44 and extend over the user’s foot) coupled to the resilient orthosis 44 and configured to extend over the foot.
Regarding claim 3, the combination of Bell in view of the embodiment of Figure 10 of Romo in view of Hassel discloses the invention as described above and further discloses wherein the first riser 52 (Bell, Figures 4 and 7), the second riser 54 (Bell, Figures 4 and 7), and the foot section 46 (Bell, Figures 4 and 7) are constructed of resin-impregnated fabric (Hassel, Paragraph 68 and Figure 2A, outer brace 200 with struts 202 manufactured from carbon fiber).
The embodiment of Figure 10 of Romo further teaches wherein the analogous first riser 89, the analogous second riser 91, and the analogous foot section 85 are integrally constructed (Paragraph 137, The footplate 85 and the leg support 87 can be substantially formed as a single unit).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first riser, second riser, and foot section of Bell, so that they are integrally constructed as taught by the embodiment of Figure 10 of Romo, in order to provide an improved orthosis that is integrally constructed as a single unit for allowing a transfer of forces throughout the orthosis, with increases in resistance formed at thicker portions, such that the effect increases the stability and connection strength between the leg support and the footplate (Figure 10 of Romo, Paragraphs 137-140).
Hassel further teaches wherein the analogous foot section 208 (Paragraph 63 and Figure 2A, foot plate 208) is constructed of resin-impregnated fabric (Hassel, Paragraph 68 and Figure 2A, outer brace 200 with foot plate 208 manufactured from carbon fiber. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the foot section of Bell in view of the embodiment of Figure 10 of Romo in view of Hassel, so that the foot section is made from resin-impregnated carbon fiber, as taught by Hassel, in order to provide an improved orthosis with enhanced foot section that provides increased strength to weight ratios (Hassel, Paragraph 68).
Regarding claim 8, the combination of Bell in view of the embodiment of Figure 10 of Romo in view of Hassel discloses the invention as described above and further discloses wherein at least a portion of the first riser 52 and at least a portion of the second riser 54 are oriented in at least a partial double helical orientation along a line normal (Bell, Col. 7, lines 6-14 and Figures 4 and 7, the lateral strut 52 is formed and oriented on the lateral edge 48 of the base portion 46 so as to extend about the front of the lateral malleolus 86 of the ankle and upwardly along the lateral and frontal aspects of the ankle. Additionally, the medial strut 54 is formed and oriented on the medial edge 50 of the base portion 46 so as to extend behind the medial malleolus 88 of the ankle and upwardly along the medial aspect of the ankle. Overall, there is a double helical orientation of the struts 52,54) to the foot section 46.
Regarding claim 9, the combination of Bell in view of the embodiment of Figure 10 of Romo in view of Hassel discloses the invention as described above and further discloses wherein a widest portion 48,50 (Col. 5, lines 34-36 and Figures 4, 7, widest portion between lateral and medial edges 48,50 across width of foot. Also “configured to extend across at least half a width of the foot” is going to vary depending on the size of the foot of the patient, and therefore it is configured to extend across a small foot) of the foot section 46 is configured to extend across at least half of a width of the foot.
Regarding claim 10, Bell discloses an orthosis 44 (Col. 5, lines 20-37 and Figure 4, brace member 44 with base 46 and lateral and medial struts 52,54 for stabilizing ankle and foot) for stabilizing an ankle and a foot having a medial malleolus and a sole, the orthosis 44 comprising: (a) a resilient orthosis (Col. 7, lines 44-47, The structural member 44 is preferably fabricated from a semi-rigid, plastic material possessing sufficient resiliency) comprising: (i) a foot section 46 configured to extend across at least half the a length of the sole of the foot (Col. 7, lines 59-61, brace member 44 is attached to the heel portion 16 and toe portion 18 of the top surface 14); (ii) a first riser 52 consisting of only a first vertical element 52 coupled to (Figure 4, proximal end of lateral strut 52 attached to the lateral side of the foot base 46) the foot section 46; (iii) a second riser 54 consisting of only a second vertical element 54 coupled to (Figure 4, proximal end of medial strut 54 attached to the medial side of the foot base 46) the foot section 46: (iv) wherein at least a portion of the first riser 52 extends forward (Col. 7, lines 6-10 and Figure 7, the lateral strut 52 is formed and oriented on the lateral edge 48 of the base portion 46 so as to extend about the front of the lateral malleolus 86 of the ankle and upwardly along the lateral and frontal aspects of the ankle) from the foot section 46; (v) wherein at least a portion of the second riser 54 extends rearward (Col. 7, lines 10-14 and Figure 7, the medial strut 54 is formed and oriented on the medial edge 50 of the base portion 46 so as to extend behind the medial malleolus 88 of the ankle and upwardly along the medial aspect of the ankle) from the foot section 46; (b) wherein the first riser 52 is constructed of a material sufficient to bias (Col. 7, lines 44-47, the lateral strut 52 of the structural member 44 is fabricated from a semi-rigid, plastic material possessing sufficient resiliency to provide a predetermined orientation) the orthosis 44 toward a predetermined orientation; (c) wherein the first riser 52  twists counterclockwise (Col. 7, lines 6-10 and Figure 7, the lateral strut 52 is formed and oriented on the lateral edge 48 of the base portion 46 so as to extend about the front of the lateral malleolus 86 of the ankle and upwardly along the lateral and frontal aspects of the ankle, such that the lateral strut 52 twists counterclockwise), and is constructed of a material sufficient to increase the bias of the orthosis 44 toward the predetermined orientation the more the first riser 52 is forced away from the predetermined orientation (Col. 7, lines 44-47, The lateral strut 52 of the structural member 44 is fabricated from a semi-rigid, plastic material possessing sufficient resiliency to provide a predetermined orientation, wherein the resiliency allows for increased bias the more the riser is forced away from its predetermined position); (d) wherein the second riser 54 is constructed of a material sufficient to bias (Col. 7, lines 44-47, The medial strut 54 of the structural member 44 is fabricated from a semi-rigid, plastic material possessing sufficient resiliency to provide a predetermined orientation) the orthosis 44 toward the predetermined orientation; (e) wherein the second riser 54 is constructed of a material sufficient to increase the bias of the orthosis 44 toward the predetermined orientation the more the second riser 54 is forced away from the predetermined orientation (Col. 7, lines 44-47, The second coupler of the structural member 44 is fabricated from a semi-rigid, plastic material possessing sufficient resiliency to provide a predetermined orientation, wherein the resiliency allows for increased bias the more the riser is forced away from its predetermined position); (f) and wherein at least a portion of the first riser 52 and at least a portion of the second riser 54 are configured to extend in at least a partial double helical orientation around a leg (Col. 7, lines 6-14 and Figures 4 and 7, the lateral strut 52 is formed and oriented on the lateral edge 48 of the base portion 46 so as to extend about the front of the lateral malleolus 86 of the ankle and upwardly along the lateral and frontal aspects of the ankle. Additionally, the medial strut 54 is formed and oriented on the medial edge 50 of the base portion 46 so as to extend behind the medial malleolus 88 of the ankle and upwardly along the medial aspect of the ankle. Overall, there is a double helical orientation of the struts 52,54) positioned in the orthosis 44.
However, Bell fails to explicitly disclose wherein the second riser twists counterclockwise. 
Romo teaches an analogous orthosis 83 (Paragraph 137 and Figures 10-11) wherein the analogous second riser 87 (Paragraph 141 and Figure 11, medial leg support 87) twists counterclockwise (Paragraph 141 and Figure 11, A midfoot portion 97 extends from the lower portion 93 to form a support structure having an inwardly curved configuration and arranged to engage a posterior aspect of the lower leg, helping to maintain the stability of the leg support 87 during gait, such that an inward curve is a counterclockwise twist).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the orientation of the second riser of Bell, so that the second riser has a counterclockwise twist (see Modified Figure 3 below), as taught by Romo, in order to provide an improved orthosis with an enhanced second riser that twists to engage a posterior aspect of the lower leg, helping to maintain the stability of the second riser during gait (Romo, Paragraph 141).

    PNG
    media_image3.png
    500
    587
    media_image3.png
    Greyscale

However, the combination of Bell in view of Romo fails to explicitly disclose the first coupler, second coupler, first riser, and second riser are constructed of carbon fiber in manner.  
	Hassel teaches an analogous orthosis 200 (Paragraph 63 and Figure 2A, outer AFO brace 200) with the analogous first and second couplers (Paragraph 63 and Figure 2A, proximal end of lateral and medial struts 202 attached to the lateral and medial side of the foot plate 208) and analogous riser 202 (Paragraph 63 and Figure 2A, lateral and medial struts 202) are constructed of carbon fiber in manner (Paragraphs 63, 68, and Figure 2A, outer brace 200 may be manufactured entirely or partially from carbon fiber which provides excellent resiliency/flexibility and strength to weight ratios. In particular, the outer brace 200 may be manufactured from sheets or rolls of pre-impregnated carbon fiber, i.e., resin or epoxy is present in the carbon fiber weave). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the resilient semi-rigid plastic material of the first and second couplers and risers of Bell in view of Romo, so that they are made in a resilient semi-rigid carbon fiber manner, as taught by Hassel, in order to provide an improved orthosis with enhanced couplers and risers that maintain their semi-rigid resilient properties while providing increased strength to weight ratios (Hassel, Paragraph 68).
Regarding claim 11, the combination of Bell in view of Romo in view of Hassel discloses the invention as described above and further discloses a cuff 60,74,76 (Bell, Col. 7, lines 49-55, boot 60 and straps 74,76 coupled to structural member 44 and extend over the user’s foot; This is the structure as defined by the 35 USC 112(b) above) coupled to the resilient orthosis 44.
Regarding claim 12, the combination of Bell in view of Romo in view of Hassel discloses the invention as described above and further discloses wherein the first riser 52 is provided with a curved section (Bell, Col. 7, lines 6-10 and Figure 7, the lateral strut 52 is formed and oriented on the lateral edge 48 of the base portion 46 so as to extend about the front of the lateral malleolus 86 of the ankle and upwardly along the lateral and frontal aspects of the ankle) that is configured to extend forward and around at least a portion of a lateral malleolus associated with the ankle and the foot.
Regarding claim 13, the combination of Bell in view of Romo in view of Hassel discloses the invention as described above and further discloses wherein the second riser 54 is provided with a supplemental curved section (Bell, Col. 7, lines 10-14, Figure 7, and see Modified Figure 3 above, the medial strut 54 is formed and oriented on the medial edge 50 of the base portion 46 so as to extend behind the medial malleolus 88 of the ankle and upwardly along the medial aspect of the ankle) that is configured to extend rearward and around at least a portion of a medial malleolus associated with the ankle and the foot. 
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (U.S. Patent No. 5317820) in view of Romo et al. (US 20170165095 A1) in view of Hassel (U.S. Patent Pub. No. 20170196720), as applied to claim 1, and in further view of Bussell et al. (U.S. Patent No. 5759168). 
Regarding claim 4, the combination of Bell in view of Romo in view of Hassel discloses the invention as described above but fails to explicitly disclose wherein at least a portion of the first riser is configured to extend rearward of a lateral malleolus associated with the ankle and the foot.
Bussell teaches an analogous orthosis 10 (Col. 4, lines 30-34 and Figure 6, ankle brace 10 around lateral malleolus) wherein at least a portion of the analogous first riser 42,43 (see Modified Figure 4 below, lateral anterior strut 42 and lower portion 43 is construed as the first riser with the lower portion 43 extending posterior to the lateral malleolus towards a heel) is configured to extend rearward of a lateral malleolus associated with the ankle and the foot.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a lower portion of the first riser of Bell in view of Romo in view of Hassel, so that a lower portion of the first riser is configured to extend rearward of a lateral malleolus (see Modified Figure 4 below), as taught by Bussell, in order to provide an improved orthosis with an enhanced first riser that supports inferior and posterior to the ankle to provide a cradle around the ankle (Bussell, Col. 1, lines 23-24). 
 
    PNG
    media_image4.png
    1265
    815
    media_image4.png
    Greyscale

Regarding claim 5, the combination of Bell in view of Romo in view of Hassel in view of Bussell discloses the invention as described above and further discloses wherein at least a portion of the first riser 52 is configured to extend forward of the lateral malleolus associated with the ankle and the foot (Bell, Col. 7, lines 6-10 and Figure 7, the lateral strut 52 is formed and oriented on the lateral edge 48 of the base portion 46 so as to extend about the front of the lateral malleolus 86 of the ankle and upwardly along the lateral and frontal aspects of the ankle).
Regarding claim 6, the combination of Bell in view of Romo in view of Hassel in view of Bussell disclose the invention as described above and further discloses: 
The combination of Bell in view of Romo in view of Hassel fails to disclose wherein at least a portion of the second riser is configured to extend forward of a medial malleolus associated with the ankle and the foot.
Bussell teaches an analogous orthosis 10 (Col. 4, lines 30-34 and Figure 6, ankle brace 10 around medial malleolus) wherein at least a portion of the analogous second riser 45,48 (see Modified Figure 4 above, medial posterior strut 48 and lower portion 45 is construed as the second riser with the lower portion 45 extending anterior to the lateral malleolus towards the metatarsals) is configured to extend rearward of a lateral malleolus associated with the ankle and the foot.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a lower portion of the second riser of Bell in view of Romo in view of Hassel, so that a lower portion of the second riser is configured to extend forward of a medial malleolus, as taught by Bussell, in order to provide an improved orthosis with an enhanced second riser that supports inferior and anterior to the ankle to provide a cradle around the ankle (Bussell, Col. 1, lines 23-24). 
Regarding claim 7, the combination of Bell in view of Romo in view of Hassel in view of Bussell discloses the invention as described above and further discloses wherein at least a portion of the second riser 54 is configured to extend rearward of the lateral malleolus associated with the ankle and the foot (Bell, Col. 7, lines 10-14 and Figure 7, the medial strut 54 is formed and oriented on the medial edge 50 of the base portion 46 so as to extend behind the medial malleolus 88 of the ankle and upwardly along the medial aspect of the ankle).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hess (US 5038762 A) teaches an ankle joint orthosis with a foot section, risers, and couplers. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786